DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant has amended claims 1 and 2. Applicant has added claim 21. Claims 1-3, 5, 7-8, and 10-21 are currently pending, with claims 10-20 being withdrawn from consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-3, 8, and 21 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Wada et al. (U.S. Patent Application Publication No. 2003/0078553).
Regarding claim 1, Wada discloses an absorbent article (Figs. 1 and 3, feat. 1; ¶0042), comprising: a topsheet (Figs. 1 and 3, feat. 4; ¶0046); a backsheet (Figs 1 and 3, feat. 3; ¶0046); an absorbent core disposed between the topsheet and the backsheet (Figs. 1 and 3, feats. 5A, 5B, and 5C; ¶0048 and 0060), wherein the absorbent core is substantially rectangular (Fig. 1; ¶0047), and comprises: a functionally-distinguishable portion of the absorbent core that is different in composition, configuration, or construction (Figs. 1 and 3, feats. 13, 15, and 17; ¶0059-0062; spread regions 13, 15, and 17 form a three-layer structure) to perform enhanced absorbency of the absorbent core (¶0061-0062) that is different relative to absorbency of adjacent portions of the absorbent core adjacent to the functionally-distinguishable portion (¶0061-0062); and a functional enhancement indicator, on the topsheet (Figs. 1 and 3, feats. 12, 14, and 16; 0060-0061), comprising a tactilely-sensed component (¶0058 and 0061 – reference marks 12, 14, and 16 are embossed and have increased density), a periphery (Figs. 1 and 3, feat. 16), and an inner area completely defined and encompassed by the periphery (Figs. 1 and 3, spread portions 13, 15, and 17 and reference marks 12 and 14 are completely encompassed by reference mark 16), and wherein the functional enhancement indicator corresponds in location to the functionally-distinguishable portion (Figs. 1 and 3; ¶0056 and 0060 – the reference marks 12, 14, and 16 are at the outer edge of spread regions 13, 15, and 17, respectively), the functionally-distinguishable portion is correspondingly located within the inner area defined by the periphery of the functional enhancement indicator (Figs. 1 and 3, spread portions 13, 15, and 17 are completely encompassed by reference mark 16), and the functional enhancement indicator does not comprise portions that correspond in location to the adjacent portions (¶0060).
Regarding claim 2, Wada discloses the absorbent article of claim 1, and further discloses a visible functional enhancement indicator that corresponds in location to the functionally-distinguishable portion (Figs. 1 and 3, feats. 21, 22, and 23; ¶0055; Fig. 8, feats. 13a and 15a; ¶0096-0098).
Regarding claim 3, Wada discloses the absorbent article of claim 2, and further discloses that the visible functional enhancement indicator corresponds in location to the tactilely-sensed component (Figs. 1 and 3; ¶0055).
Regarding claim 8, Wada discloses the absorbent article of claim 2, and further discloses that the visual functional enhancement indicator further comprises a direct information-bearing signal (¶0055 – designators 21, 22, and 23 are numerical characters, which are information bearing as defined on page 18, lines 15-18 of the present specification).
Regarding claim 21, Wada discloses the absorbent article of claim 1, and further discloses that the outer periphery of the functional enhancement indicator comprises a pair of spaced apart and non-continuous ends (Fig. 7, feat. 16a; ¶0092 – reference mark 16a comprises a discontinuous border line that comprises at least one pair of spaced apart and non-continuous ends).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wada et al. (U.S. Patent Application Publication No. 2003/0078553) in view of Di Salvo et al. (U.S. Patent Application Publication No. 2004/0265544).
Regarding claim 5, Wada discloses the absorbent article of claim 2, but does not disclose that the visible functional enhancement indicator comprises a composition selected from the group consisting of inks, dyes, paint, colored adhesives, and mixtures thereof. 
Di Salvo teaches an absorbent article (Fig. 1, feat. 1; ¶0019) comprising a visible functional enhancement indicator (Fig. 2, feat. 40; ¶0021) for increasing the visual contrast between the embossed areas (Figs. 1 and 2, feat. 20; ¶0021) and the un-embossed areas (Figs. 1 and 2, feat. 5; ¶0016 and 0021). Di Salvo further teaches that the visible functional enhancement indicator comprises a composition selected from the prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent article disclosed by Wada so that the visible functional enhancement indicator comprises a composition selected from the group consisting of inks, dyes, paint, colored adhesives, and mixtures thereof in order to increase the visual contrast between the embossed and un-embossed areas as taught by Di Salvo.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wada et al. (U.S. Patent Application Publication No. 2003/0078553) in view of DiPalma et al. (U.S. Patent No. 5,609,588).
Regarding claim 7, Wada discloses the absorbent article of claim 1, but does not disclose that the absorbent core has a thickness that is less than 5 mm.
DiPalma discloses an absorbent article (Fig. 1, feat. 15) with a total thickness of 5 mm or less (Col. 4, lines 28-38). DiPalma teaches that absorbent articles should be less than 5 mm thick in order to prevent unsightly bulges when worn (Col. 1, lines 49-61). If the absorbent article has a total thickness of 5 mm or less, than the absorbent core will have a thickness of 5 mm or less. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the absorbent article disclosed by Wada so that the absorbent core has a thickness that is less than 5 mm in order to prevent unsightly bulges when worn.
Response to Arguments
Applicant’s arguments, see pages 6-8 of Applicant’s Remarks, filed 11/02/2021, with respect to the rejections of claims 1-3 and 8 under pre-AIA  35 U.S.C. 102(a) as being unpatentable over Wada have been fully considered and are not persuasive. 
Applicant argues that the embossed reference marks 12, 14, and 16 disclosed by Wada are continuous border lines that are not reasonably equivalent to the claimed periphery of a functional enhancement indicator that completely defines and encompasses an inner area.
However, the reference mark 16 disclosed by Wada surrounds spread regions 13, 15, and 17 and reference marks 12 and 14 (Figs. 1 and 3; ¶0060). Therefore, reference mark 16 forms a periphery which completely defines and encompasses an inner area comprising the three-layer structure formed by spread regions 13, 15, and 17 and the reference marks 12 and 14. Therefore, as discussed above, Wada discloses the invention of amended claim 1.
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 11/02/2021, with respect to the rejection of claim 5 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wada in view of Di Salvo have been fully considered and are not persuasive in light of the rejection of claim 1 over Wada being maintained.
Applicant’s arguments, see pages 8 and 9 of Applicant’s Remarks, filed 11/02/2021, with respect to the rejection of claim 7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wada in view of De Camacho have been fully considered and are not persuasive in light of the rejection of claim 1 over Wada being maintained. However, after further search and consideration, the rejection of claim 7 over Wada in 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 Christon et al. (U.S. Patent Application Publication No. 2003/0114811) discloses an absorbent article with a visible signal for the creation of the perception of depth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781